DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim 5 should ament to an independent claim.  Appropriate correction is required.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1760899, filed on 11/17/2018 in France.
Information Disclosure Statement
The IDS filed on 05/20/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/20/2020 is acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. [US 6,094,358].
Regarding claim 5, Christensen et al. disclose a housing structure (103, figures 1-8) for electronic modules (301, figures 1-3 and 5-8) equipped with a system for inserting, locking and extracting the electronic modules for implementing the housing structure: 
the housing structure (103, figures 1-8) comprising;
adjacent individual slots (figure 1) separated by lateral runners (107, figure 1) and
a back panel (101, figures 1-8) provided with wiring connectors (601, figures 2-8), 
each slot being intended to accommodate an electronic module (figures 1-8),
the system for inserting, locking and extracting comprises a lever arm (311, figure 1-8) for each individual slot provided at a distal end (a left distal end of the lever, figure 1, 3 and 5)  with a pivoting device (109, figures 1, 3 and 5-8) on the back panel and a guiding device (315, figures 1, 3-8) cooperating with a circulation device (305, figures 1-2 and 5-8) linked to the electronic module to couple connectors (307, figures 1-2, 6 and 8) of the electronic module to the connectors (601, figures 1-2, 6 and 8) of the back panel, as well as a device locking/automatic unlocking in raised position (figures 7-8) and for automatic locking/unlocking (figures 5-6) in lowered position of a proximal end (313, figure 1) of each lever arm.
Regarding claim 9, Christensen et al., disclose wherein the guiding device comprise a cam path (315, figures 1, 3, 5 and 7) in which a protuberance can circulate, the protuberance being chosen between a snug, a pin, or a roller.
Regarding claim 10, Christensen et al., disclose wherein each lever arm is composed of two branches intended to bracket each lateral face (315, figures 1, 3, 5 and 7) of an electronic module.
Regarding claim 11, Christensen et al., disclose wherein the connectors (307, figures 1-2, 6 and 8) of each module and the connectors (601, figures 1-2, 6 and 8) of the back panel are provided with fool proofing keys (figures 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. in view of Searby [US 7,894,210].
Regarding claim 8, Christensen et al., disclose the claimed invention except for wherein the lever arm is made of a flexible material serving as elastic abutment for the protuberance.
	Searby disclose a retaining circuit board assembly (figures 1-10) comprising a handle lever (114, figures 1-10), wherein the handle lever is formed of a flexible material therein (col. 3, lines 9-15).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible material to make the lever arm of Christensen et al., as suggested by Searby, for the purpose of enabling elastically bend and revert to its initial shape when stress is removed. 

Claims 12-13 are is rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. in view of Morrison et al. [US 2016/0149381].
Regarding claim 12, Christensen et al., disclose the claimed invention except for an aircraft avionics bay comprising a set of housing structures and being intended to connect electrical/electronic equipment via wiring distributed in the aircraft.
	Morrison et al. disclose a set of housing structures (1, figures 1-7) are mounted and used on an aircraft avionics bay (1, figures 7a-7c) of an aircraft (paragraph 0065-0067).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the housing structure of Christensen et al., in an aircraft, as suggested by Morrison et al., for the purpose of facilitating installation/replacement electronic modules within the housing structure of the aircraft.
 Regarding claim 13, Christensen et al., disclose the claimed invention except for wherein the housing structures are arranged on mechanical structures to allow a circulation of air between them and to transmit command signals to electrical/electronic equipment of the aircraft via electrical and/or optical wiring looms.
	Morrison et al. disclose wherein the set of housing structure is arranged on mechanical structures to allow  a circulation of air between them and to transmit command signals to electrical/electronic equipment of the aircraft via electrical and/or optical wiring looms (paragraphs 0051-0052).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a specific arrangement of the set housing structures in an aircraft of Christensen et al., as suggested by Morrison et al., providing an air path and/or air circulation within the aircraft.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 6 discloses the combination features of “wherein the locking and unlocking states of the lever arm in lowered position are validated by a visual indicator via an aperture formed on a beveled proximal end face of the lever arm according to the position of the automatic locking mechanism comprising a bolt releasably coupled to the bottom plate between a locking position an unlocking position.”  These features, in conjunction with other features, as claimed in the claim 5, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 7 discloses the combination features of “wherein the locking/automatic unlocking mechanism of the lever arm in raised position comprises a securing device that are released under pressure from a ball pushbutton.”  These features, in conjunction with other features, as claimed in the claim 5, were neither found to be disclosed, nor suggested by the prior art of records.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ankney et al. [US 10,197,084] disclose avionics cam retainer assembly;
An et al. [US 9,648,773] disclose carrier with lifting and securing lever and minimized footprint; and
Ding [US 2009/0212182] discloses mounting apparatus for data storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/28/2022